11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Texas Alcoholic Beverage Commission
Appellant
Vs.                   No. 11-03-00100-CV B Appeal from Collin County
Carson=s Pal Limited Partnership No. 1, L.P. et al
Appellees
 
The parties have filed in this case a joint
motion to dismiss the appeal.  In the
motion, the parties state that recent changes to the law by the Texas
Legislature have rendered the appeal moot. 
The parties request that the appeal be dismissed and that each party
bear its respective costs.  The motion
is granted.  TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
July 10, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.